ACCEPTED
                                                                                     14-15-00581-CR
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                11/3/2015 2:37:28 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK




                        IN THE COURT OF APPEALS
                                                        FILED IN
             FOR THE FOURTEENTH SUPREME JUDICIAL DISTRICT
                                                  14th COURT OF APPEALS
                           AT HOUSTON, TEXAS         HOUSTON, TEXAS
                                                             11/3/2015 2:37:28 PM
                                                             CHRISTOPHER A. PRINE
LUIS EDUARDO LARA,                   §                                Clerk
                                     §
      Appellant                      §
                                     §
vs.                                  §        CASE NOS. 14-15-00581-CR
                                     §                  14-15-00582-CR
                                     §                  14-15-00583-CR
                                     §
                                     §        TRIAL COURT NOS.      14CR2148
THE STATE OF TEXAS,                  §                              14CR2149
                                     §                              14CR2150
      Appellee                       §

       APPELLANT’S MOTION TO SUPPLEMENT REPORTER’S RECORD
         AND ORDER BRIEF DUE THIRTY DAYS AFTER RECORD IS
                          SUPPLEMENTED


TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:

         COMES NOW LUIS EDUARDO LARA, Appellant in the above-styled and

numbered cause, by his Counsel of Record, Greg Russell, and pursuant to

TEX.R.APP.P. 34.6(g)(2), and files this Motion to Supplement Record and in

support thereof would show this Honorable Court the following:



                                         I.


                                         1
      Appellant was found guilty by a jury of the offense of Sexual Assault of a

Child, Indecency with Child by Conduct and Continuous Sexual Abuse of a Child

and punishment was assessed by the Court at 15, 8 and 28 years, respectively,

Institutional Division – Texas Department of Criminal Justice.



                                         II.

      Appellant’s Brief is due on or before November 5, 2015.



                                        III.

      The Reporter’s record of Carol Castillo contains exhibits of a completely

different case, styled The State of Texas vs. Devane Salters.



                                        IV.

      The Reporter’s Record does not contain any of the exhibits from this case of

Luis Lara.   During the Guilt-Innocence and Punishment phases of the trial, the

State and Appellant introduced various Exhibits (entire record). These exhibits

were not made part of the Reporter’s Record and consequently were not sent to the

court of appeals. (entire record) Appellant needs to review these exhibits as to

possible grounds of error on appeal.

                                         2
                                        V.

      TRAP 34.6(g)(2) provides that the record may be supplemented with

original exhibits if request is made by the appellate court or by a party. Also, see

Pitts v. State, 916 S.W.2d 507, 509-510. Because Appellant must inspect these

exhibits to determine possible grounds of error, Appellant hereby seeks

supplementation of this record.




                                             RESPECTFULLY SUBMITTED,


                                             /s/    Greg Russell
                                             Greg Russell
                                             711 59th Street
                                             Galveston, Texas 77551
                                             (409) 497-4743
                                             (409) 497-4721 Fax
                                             SBN: 17411550

                                             ATTORNEY FOR APPELLANT




                                         3
                             CERTIFICATE OF SERVICE


   As Attorney of Record for Appellant, I do hereby Certify that a true and correct
copy of the above and foregoing document was this date provided to the Attorney for
Appellee, by e-file service to Mr. Jack Roady, District Attorney of Galveston County
at the offices of the District Attorney of Galveston County, Texas, 600 59th Street,
Galveston, Tx. 77551, on the 3rd day of November 2015.



                                             /s/    Greg Russell
                                             Attorney for Appellant




                          CERTIFICATE OF COMPLIANCE

     I do hereby certify that this brief is in compliance with rule 9.4(i) (3) of the
Texas Rules of Appellate Procedure because it is computer generated, and its
relevant portions contain 335 words.



                                             /s/ Greg Russell
                                             Greg Russell
                                                	  




                                         4